EXHIBIT 10.4

AMENDED AND RESTATED ANNUAL INCENTIVE AGREEMENT

 

THIS AMENDED AND RESTATED ANNUAL INCENTIVE AGREEMENT (this “Agreement”) by and
between Arbor Realty Trust, Inc., a Maryland corporation (the “Company”), and
Ivan Kaufman (the “Executive”), is entered into as of March 31, 2017.

 

W I T N E S S E T H:

 

WHEREAS, the Executive currently serves as the Chief Executive Officer of the
Company; and

 

WHEREAS, the Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) has consulted with its independent compensation
consultant regarding the appropriate type and level of base and incentive
compensation to be provided to the Executive in order to motivate his
performance, retain his services and further align his interests with those of
the Company’s shareholders; and

 

WHEREAS, the Executive and the Company had previously entered into the Annual
Incentive Agreement, dated January 1, 2015 (the “Prior Annual Incentive
Agreement”); and

 

WHEREAS, in light of  the closing of the transactions described in that certain
Asset Purchase Agreement dated as of February 25, 2016 among Arbor Realty
Trust, Inc., Arbor Realty Limited Partnership, ARSR Acquisition Company, LLC,
Arbor Commercial Mortgage, LLC and Arbor Commercial Funding, LLC (the “Asset
Purchase Agreement”), which have closed on July 14, 2016 (the “Acquisition”),
and in recognition of the increased complexity of the Company and the importance
of successfully integrating the operations and businesses that were acquired in
the Acquisition, the Committee has determined that it is in the best interests
of the Company to amend and restate the Prior Annual Incentive Agreement; and

 

WHEREAS, the Executive has agreed to such amendment and restatement.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      TERM. This Agreement shall be effective
commencing with the Executive’s incentive compensation for calendar year 2017
and shall remain in effect (subject to Section 3 hereof) during the Executive’s
service as Chief Executive Officer of the Company (the “Term”).

 

2.                                      COMPENSATION.

 

(a)                           BASE SALARY. During the Term, the Company shall
pay the Executive an annual base salary (“Annual Base Salary”) of $1,000,000,
payable in accordance with the Company’s regular payroll practices for its
senior executives, as in effect from time to time.

 

(b)                           ANNUAL CASH BONUS.  During the Term, the Executive
shall participate in an annual cash incentive compensation plan.  Subject to
adjustment as provided in Section 2(e), the Executive’s target bonus opportunity
(the “Target Bonus”) pursuant to such plan for each year during the Term shall
be two hundred and twenty percent (220%) of the Annual

 

--------------------------------------------------------------------------------


 

Base Salary, with an annual bonus upon achievement of threshold performance
equal to one hundred and ten percent (110%) of the Annual Base Salary and a
maximum annual bonus equal to three hundred and thirty percent (330%) of the
Annual Base Salary (subject to the provisions of the second paragraph of
Exhibit A hereto).  Any cash bonuses payable to the Executive will be paid at
the time the Company normally pays such bonuses to its senior executives
(subject to Section 4 hereof).  The goals and weightings for the annual cash
bonus shall be as follows, and the metrics for the 2017 annual cash bonus shall
be those set forth on Exhibit A hereto:

 

(i)                                     Thirty five percent (35%) of the annual
cash bonus shall be based on the achievement of AFFO/SHARE goals.

 

(ii)                                  Fifteen percent (15%) of the annual cash
bonus shall be based on the achievement of corporate capital growth goals.

 

(iii)                               Fifteen percent (15%) of the annual cash
bonus shall be based on the achievement of balance sheet-management and
efficiency goals.

 

(iv)                              Seven and one half percent (7.5%) of the
annual cash bonus shall be based on the achievement of goals with respect to the
relative risk of the portfolio as measured by the average (over the four
quarters of the applicable year) First Dollar LTV, and the average (over the
four quarters of the applicable year) Last Dollar LTV, each measured by the loan
to value ratio at the time, as applicable, of the original investment,
investment maturity extension, investment modification or time of
foreclosure/deed in lieu.

 

(v)                                 Seven and one half percent (7.5%) of the
annual cash bonus shall be based on the achievement of goals with respect to the
growth in the Agency Servicing Portfolio.

 

(vi)                              Twenty percent (20%) of the annual cash bonus
shall be based on the Committee’s assessment of the Executive’s leadership and
achievement of subjective goals during the calendar year.

 

(c)                            PERFORMANCE METRICS; BONUS DETERMINATION.  For
years after 2017, the applicable performance metrics for each of the categories
described in Section 2(b) and Section 2(d)(iii) below shall be set by the
Committee in its reasonable discretion (following consultation with the
Executive), subject to the provisions of this Agreement. The amount of the
aggregate annual cash bonus for any calendar year shall be determined by
measuring performance in each of the categories in Section 2(b) separately, then
aggregating the amount payable with respect to all such categories.  For
instance, performance at the target level under Section 2(b)(i) shall result in
the amount of $770,000 (subject to adjustment as provided in Section 2(e)) being
included in the applicable year’s annual bonus with respect to that category. 
Performance below the threshold for any category set forth in section 2(b) will
result in no award being paid for the period being measured with respect to that
category.  Performance above the maximum for any category set forth in section
2(b) will result in an award being paid for the period being measured at the
maximum amount with respect to that category (subject to the provisions of the
second paragraph of Exhibit A hereto). Performance for any category set forth in
section 2(b) at levels between threshold and target or between target and
maximum will result in an award reflecting proportionate increases between
threshold and actual performance or between target and actual performance, as
applicable.

 

--------------------------------------------------------------------------------


 

(d)                           LONG-TERM EQUITY AWARDS. During the Term, the
Board, upon the recommendation of the Committee, shall from time to time grant
the Executive (i) a Time-Based Graded Vesting Equity Award (as more particularly
described in, and subject to, the provisions of clause (i) below), (ii) a
Performance-Based Cliff Vesting Equity Award (as more particularly described in,
and subject to, the provisions of clause (ii) below) and (iii) a
Performance-Based TSR Equity Award (as more particularly described in, and
subject to, the provisions of clause (iii) below).

 

(i)                                     Annually during the Term, the Executive
shall be granted a time-based award of restricted stock (the “Time-Based Graded
Vesting Equity Award”) with respect to a number of shares of Common Stock with a
fair market value (measured based on the average closing price of the Common
Stock for the last ten (10) completed trading days of the immediately preceding
year) of $550,000 (rounded down to the nearest whole share).  Such Time-Based
Graded Vesting Equity Award shall vest in four equal annual installments with
25% of the award vesting on the date of grant and an additional 25% vesting on
the first day of the first, second and third anniversaries of the date of grant,
subject to the Executive’s continued employment with the Company on such
anniversary date.  Shares of common stock subject to each grant described in
this Section 2(d)(i) may not be disposed of by the Executive (except to satisfy
minimum tax withholding requirements and transfers to charitable organizations)
during the one-year period immediately following the vesting date. The
Time-Based Graded Vesting Equity Award shall be approved by the Committee and
granted by the Board no later than at the first regularly scheduled Board
meeting of each year.

 

(ii)                                  The Company and the Executive have agreed
to measure certain performance based goals relating to the integration of the
Acquisition, as set forth in Section A of Exhibit B hereto. If the Company meets
or surpasses such goals, then for each of the five calendar years commencing
with the 2017 calendar year, the Executive shall be granted (subject to (i) the
Executive’s continued employment with the Company on the date of each grant and
(ii) the satisfaction of the conditions set forth in Section B of Exhibit B) a
performance-based award of restricted stock (the “Performance-Based Cliff
Vesting Equity Award”) with respect to a number of shares of Common Stock with a
fair market value (measured in the manner set forth below) of $3,000,000
(rounded down to the nearest whole share).  Each such annual Performance-Based
Cliff Vesting Equity Award shall vest in full on the third anniversary of the
date of grant, subject to the Executive’s continued employment with the Company
on such anniversary date.  Shares of common stock subject to each grant
described in this Section 2(d)(ii) may not be disposed of by the Executive
(except to satisfy minimum tax withholding requirements and transfers to
charitable organizations) during the one-year period immediately following the
vesting date. With respect to the first grant of the Performance-Based Cliff
Vesting Equity Award following

 

--------------------------------------------------------------------------------


 

achievement of the goals set forth on Exhibit B, the grant of the shares of
Common Stock resulting from such first Performance-Based Cliff Vesting Equity
Award shall be made within thirty (30) days of the final determination by the
Committee of the Executive’s entitlement to the award, and the number of shares
of Common Stock to be awarded will be based on the average closing price of the
Common Stock for the last ten (10) completed trading days of the immediately
preceding quarter. The remaining four (4) annual grants of the Performance-Based
Cliff Vesting Equity Award shall be made (subject to the achievement of the
goals set forth on Exhibit B) on the first, second, third and fourth
anniversaries of the first such grant, and the number of shares of Common Stock
to be awarded will be based on the average closing price of the Common Stock for
the last ten (10) completed trading days of the immediately preceding quarter.

 

(iii)                               Annually during the Term, the Executive
shall be granted a performance-based award of restricted stock units (the
“Performance-Based TSR Equity Award”) with respect to a number of shares of the
Common Stock with a fair market value (measured based on the average closing
price of the Common Stock for the last ten (10) completed trading days of the
immediately preceding year) of $3,300,000 (rounded down to the nearest whole
share).  Such Performance-Based TSR Equity Award shall vest at the end of the
performance period based upon the Company’s achievement of the four-year total
shareholder return objectives (consisting of dividends paid and changes in the
share price of the Common Stock, hereinafter (“TSR”)) set forth in Exhibit C
hereto, and subject to the Executive’s continued employment with the Company on
the completion of the four-year performance period, except as provided in
Section 3 hereof.  The vesting of each award made under this
Section 2(d)(iii) shall be determined as set forth in Exhibit C hereto. The
Performance-Based TSR Equity Award shall be approved by the Committee and
granted by the Board no later than at the first regularly scheduled Board
meeting of each year.

 

(iv)                              Equity awards described in this
Section 2(d) shall be subject to the terms of the applicable equity compensation
plan of the Company under which they are granted and shall be subject to the
terms and conditions of such plan and the applicable award agreement (which
shall not conflict with the provisions of this Section 2(d)).  Restricted stock
granted under Section 2(d)(i) and (ii) shall receive payment of dividends paid
with respect to shares of the Common Stock subject to the restricted stock
grants, which shall be paid to the Executive at the same time dividends are paid
to stockholders generally.  Restricted stock units granted under
Section 2(d)(iii) shall not be credited with dividend equivalents.

 

(e)                            AUTOMATIC ADJUSTMENT.  The amounts of the awards
described in Section 2(b) and 2(d)(i) and (iii) above shall be subject to
automatic increase as set forth in this Section 2(e).  To the extent that the
Company has grown its GAAP equity capitalization including all forms of common
equity, preferred equity and retained earnings, by 25% from December 31, 2016
through the 1st day of any calendar year (commencing with the 2018 calendar year
and measured as of the first day of such year and the first day of subsequent
calendar years) (such 25% increase, the “New Base”), the value of the awards
described in Section 2(b) and 2(d)(i) and

 

--------------------------------------------------------------------------------


 

(iii) which are granted in such calendar year shall be increased by 10% and
shall continue to be granted at such increased levels annually. Additional 10%
increases in the value of such awards shall become effective upon each further
increase of GAAP equity capitalization by 25%, measured from the immediately
preceding New Base.

 

(f)                             EQUITABLE ADJUSTMENT.  The Committee shall have
the authority to equitably and in good faith adjust the amounts, goals and other
terms of the awards set forth herein in the event of corporate transactions such
as mergers, acquisitions, stock splits, recapitalizations, reorganizations,
sales of assets and any other similar corporate transaction in order to prevent
the enlargement or dilution of the rights of the parties hereto.

 

3.                                      TERMINATION OF EMPLOYMENT.

 

(a)                           BY THE COMPANY WITHOUT CAUSE; DEATH; DISABILITY;
BY THE EXECUTIVE FOR GOOD REASON.  Notwithstanding anything in this Agreement to
the contrary, in the event of the Executive’s death, the Executive’s resignation
for Good Reason (as defined below), or in the event that the Executive’s
employment is terminated by the Company without Cause (as defined below) or is
terminated by the Company due to the Executive’s Disability (as defined below),
then, in addition to unpaid awards for which the performance period has been
completed at the time of termination being paid out (if applicable) in
accordance with their terms based upon actual performance:

 

(i)                                     the annual cash bonus payable for the
year the termination takes place described in Section 2(b) shall be paid out at
the target level of performance (within 30 days of such termination of
employment); and

 

(ii)                                  at the date of termination of employment,
to the extent that any restricted stock unit award described in
Section 2(d)(i) and (ii) are unvested, such award shall become fully vested upon
such termination; and

 

(iii)                               with respect to any Performance-Based TSR
Equity Award described in Section 2(d)(iii), the Executive shall become eligible
to receive immediate vesting of a pro-rata portion of the award (with such
pro-rata portion based upon the portion of the four year performance period that
has elapsed as of the date of termination), with the vesting level to which such
pro-ration is applied being determined by (A) measuring the TSR achieved for the
portion of the performance period occurring prior to the date of termination,
(B) determining the TSR which would have had to have been attained on the date
of termination in order to achieve each of the Threshold, Target and Maximum
performance levels over the full four year performance period (assuming a
consistent level of achievement over such full four year performance period) and
basing the vesting level on whether the TSR achieved prior to the date of
termination achieved any of the levels described in clause (B) above (with any
portion of the award that does not vest pursuant to the foregoing being
forfeited upon such date).

 

--------------------------------------------------------------------------------


 

(b)           OTHER TERMINATIONS OF EMPLOYMENT.  In the event of a termination
of employment under circumstances other than those described in Section 3(a),
all awards described in this Agreement for which there is an ongoing performance
or vesting period shall be forfeited upon such termination.  Unpaid awards for
which the performance period has been completed at the time of termination shall
be paid out (if applicable) in accordance with their terms based upon actual
performance.

 

4.             SECTION 409A; WITHHOLDING.  All amounts payable hereunder are
intended to constitute short term deferrals exempt from the application of
Section 409A of the Internal Revenue Code of 1986, as amended, and shall be
administered and construed in accordance with such intention.  All payments
hereunder shall be subject to required tax withholding.

 

5.             BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.

 

6.             ENTIRE AGREEMENT. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement including,
without limitation, the Prior Agreement. The express terms of this Agreement
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms of this Agreement.  This Agreement may not be
modified or amended other than by an agreement in writing signed by the parties
hereto. Notwithstanding the forgoing, nothing herein shall be deemed an
amendment, modification or any other change to, or waiver of, any provision of
the Third Amended and Restated Management and Advisory Agreement among the
Company, Arbor Realty Limited Partnership, Arbor Realty SR, Inc. and Arbor
Commercial Mortgage, LLC”, dated July 14, 2016, as it may be amended from time
to time.

 

7.             GOVERNING LAW.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York, notwithstanding any New York or other conflict-of-law provisions to
the contrary.

 

8.             NO WAIVER.  Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

9.             TITLES.  The titles of sections, paragraphs and subparagraphs
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

10.          NOTICES.  Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (a) personal delivery, (b) delivery by a reputable overnight courier,
(c) delivery by facsimile transmission against answerback, or (d) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

 

If to the Company:

 

Arbor Realty Trust, Inc.
333 Earle Ovington Boulevard, Suite 900
Uniondale, New York 11553
Attention: Chairman of the Compensation Committee of the Board of Directors
Facsimile: (516) 832-8043

 

If to the Executive:

 

Ivan Kaufman
333 Earle Ovington Boulevard, Suite 900
Uniondale, New York 11553
Facsimile: (516) 832-8043

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 10 for the giving of notice.

 

11.          COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

12.          PROVISIONS SEVERABLE; CONSTRUCTION.  The provisions of this
Agreement are independent of and separable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part..  Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, as the context requires.  All references to recitals,
sections, paragraphs and schedules are to the recitals, sections, paragraphs and
schedules in or to this Agreement.

 

13.          DEFINITIONS.  The following definitions shall have the meaning set
forth below for purposes of this Agreement and Exhibit A.

 

--------------------------------------------------------------------------------


 

(i)            “AFFO” (Adjusted Funds From Operations) means, for any period,
(i) net income calculated in accordance with GAAP, (ii) plus depreciation
expense and amortization of intangibles (including the amortization of mortgage
servicing rights), (iii) plus the expense related to stock based compensation,
(iv) minus income from mortgage servicing rights, (v) minus deferred tax
expenses or plus any deferred tax benefits, (vi) plus net income attributable to
non-controlling interest, (vii) plus or minus any losses or gains from changes
in fair value of derivatives, (viii) as applicable, plus the one-time expense or
minus the one-time income related to the termination of collateral debt
obligations and collateral loan obligations and (ix) as applicable, plus any
one-time expense or minus any one-time income item that the Company excludes
from its reported AFFO.

 

(ii)           “AFFO/SHARE” means, for any period, the ratio of (x) the
Company’s AFFO for such period over (y) the weighted average number of diluted
shares of common stock outstanding for such period.

 

(iii)          “Agency Servicing Portfolio” means the portfolio of loans being
serviced, expressed as the total of the principal amount of such loans, by the
Company for Fannie Mae, Freddie Mac and HUD.

 

(iv)          “Disability” means the Executive’s incapacity due to physical or
mental illness, and resulting therefrom the Executive shall have been absent
from the full time performance of the Executive’s duties with the Company for a
period of one hundred twenty (120) days, the Company shall have given the
Executive a notice of termination for Disability, and, within thirty (30) days
after such notice of termination is given, the Executive shall not have returned
to the full time performance of the Executive’s duties.

 

(v)           “GAAP” means generally accepted accounting principles,
consistently applied.

 

(vi)          “Efficiency Ratio” means, as of the end of each fiscal quarter,
the ratio of (x) net interest income (excluding acceleration of interest expense
associated with the termination of collateral debt obligations and collateral
loan obligations) plus all agency business revenues, excluding amortization of
mortgage servicing rights to (y) operating expenses (consisting of employee
compensation expense, selling and administrative expense and management fee
expense, but excluding the expense related to stock based compensation). 
Efficiency Ratio shall exclude income, expenses and depreciation and any gain or
loss on sale of owned real estate.

 

(vii)         “First Dollar LTV” shall have the meaning given such term in the
Company’s periodic disclosure under the Securities and Exchange Act of 1934.

 

(viii)        “For Cause” means (i) the conviction of the Executive by a court
of competent jurisdiction for felony criminal conduct or (ii) the willful
engaging by the Executive in fraud or dishonesty which is demonstrably and
materially injurious to the Company or its reputation, monetarily or otherwise.

 

--------------------------------------------------------------------------------


 

(ix)          “For Good Reason” means the occurrence of any of the following
during the Term without the Executive’s written consent:(i) a reduction in the
Executive’s Base Salary; (ii) a termination of, or a material modification to,
this Agreement that is adverse to the Executive’s interests; (iii) a relocation
of the Executive’s principal place of employment by more than 50 miles; (iv) any
breach by the Company of any material provision of this Agreement; (v) the
Company’s failure to nominate the Executive for election to the Board and to use
its best efforts to have him elected and re-elected, as applicable; (vi) a
material, adverse change in the Executive’s title, authority, duties,
responsibilities or reporting obligations (other than temporarily while the
Executive is physically or mentally incapacitated or as required by applicable
law); provided that in order for Good Reason to exist hereunder, the Executive
must provide notice to the Company of the existence of the condition or
circumstance alleged to constitute Good Reason within 90 days of the initial
existence of the condition or circumstance, the Company must have failed to cure
such condition within 30 days of the receipt of such notice and the resignation
must be effective immediately following the end of such cure period.

 

(x)           “Last Dollar LTV” shall have the meaning given such term in the
Company’s periodic disclosure under the Securities and Exchange Act of 1934.

 

(xi)          “Leverage Ratio” means, as of the end of each fiscal quarter, and
as measured solely for the structured business, the ratio of (x) loans and
investments to (y) total debt associated with such loans and investments plus
other debt for borrowed money (excluding trust preferred securities).

 

(xii)         “Net Proceeds Raised From New Equity” means the gross proceeds
from the public or private sale of common and preferred equity, less
underwriting discounts, commissions and other expenses of such sale.

 

(xiii)        “Net Proceeds Raised From New Debt” means (a) with respect to debt
securities sold in a public or private offering, including securitizations, the
gross proceeds from such sale, less underwriting discounts, commissions and
other expenses of such sale and (b) with respect to lines of credit, repurchase
agreements, revolving and/or term loan facilities and similar debt facilities
entered into during a year, the difference, if positive, between (x) the
principal amount of all such credit facilities in existence as of the first day
of such year and (y) the principal amount of all such credit facilities in
existence as of the last day of such year, provided, however that if a new
credit facility entered into during such year would not meet the requirements of
this clause (b) but does, in the discretion of the Committee, represent a
material improvement to the Company in pricing or other significant terms and
conditions, when compared to the pricing, terms and conditions of the Company’s
existing credit facilities, the principal amount of such credit facility will be
considered “Net Proceeds from New Debt”.

 

--------------------------------------------------------------------------------


 

(xiv)        Net Profit Resulting From Equity Kickers” means the net income,
calculated in accordance with GAAP, resulting from (a) payments received from
the Company’s borrowers that are in excess of the interest on the loan or
investment, origination fees, exit fees and other similar fees and charges and
the principal amount of the loan or investment and (b) one time gains other than
those resulting from the sale of REO assets.

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Arbor Realty Trust, Inc.,

 

a Maryland corporation

 

 

 

By:

/s/William C. Green

 

Name: William C. Green

 

Title: Chairman, Compensation Committee

 

 

 

/s/Ivan Kaufman

 

Ivan Kaufman

 

11

--------------------------------------------------------------------------------